DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (R.C.E.) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.

Response to Amendment
This Notice of Allowability is in response to the Amendment and R.C.E. of July 8, 2022 and telephone interview of August 3, 2022.  An Interview Summary accompanies this notice.
The objection to the specification made in the Final Office Action of April 8, 2022 is withdrawn in view of the substitute specification filed July 8, 2022.
The 35 U.S.C. 112(a) rejections made in the Final Office Action of April 8, 2022 are withdrawn in view of consultations with Technology Center Quality Assurance (TQAS) personnel as detailed in the Interview Summary.
The 35 U.S.C. 103 rejections made in the Final Office Action of April 8, 2022 are withdrawn in view of the withdrawal of the 35 U.S.C. 112(a) rejections and the withdrawal’s impact on the scope of the claims in relation to the prior art of record.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in interviews with Brian Dutton on August 3rd, 4th and 5th, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Amend the claims as follows:
1-40. (Canceled) 
(Currently amended) A forming device comprising:
a die that is comprised of an upper die and a lower die; 
an upper base portion that is comprised of:
a lower surface of the upper base portion between the upper die and an upper surface of the upper base portion;
a lower base portion that is comprised of: 
an upper surface of the lower base portion between the lower die and a lower surface of the lower base portion; 
an electrical heating unit that is configured to supply, to a metal pipe material when the metal pipe material is between the upper die and the lower die, power that heats the metal pipe material; and
a pillar portion that is configured to absorb, when the electrical heating unit supplies the power to the metal pipe material, a magnetic flux in a manner that causes a magnetic flux density inside the pillar portion to become higher than a magnetic flux density from the group consisting of:
a magnetic flux density at a center of the lower surface of the lower base portion, and 
a magnetic flux density at a center of the upper surface of the upper base portion.
(Previously presented) The forming device according to claim 41, further comprising:
an additional pillar portion that is configured to absorb, when the electrical heating unit supplies the power to the metal pipe material, the magnetic flux,
wherein the die is between the pillar portion and the additional pillar portion.
(Canceled)
(Canceled)
(Currently amended) The forming device according to claim 41 [[44]], wherein the pillar portion is between the lower surface of the upper base portion and the upper surface of the lower base portion.
(Currently amended) The forming device according to claim 41 [[44]], wherein the pillar portion extends from the lower surface of the upper base portion to the upper surface of the lower base portion.
(Canceled)
(Currently amended) The forming device according to claim 41 [[44]], further comprising:
a sensor inside at least one of the upper base portion and the lower base portion.
(Previously presented) The forming device according to claim 48, wherein the sensor is configured to measure a parameter from the group consisting of a temperature of the die or the metal pipe material, a expansion length of the metal pipe material, and a magnetic field.
(Previously presented) The forming device according to claim 41, wherein the electrical heating unit comprises a pair of electrodes that is configured to come into contact with the metal pipe material when the electrical heating unit supplies the power to the metal pipe material.
(Previously presented) The forming device according to claim 50, wherein the electrical heating unit comprises a pair of power supply lines that is configured to transmit the power to the pair of electrodes.
(Previously presented) The forming device according to claim 51, wherein the die is between the pair of power supply lines.
(Previously presented) The forming device according to claim 51, further comprising:
a sensor disposed on a region that is opposite to a region where the pair of power supply lines is disposed.
(Previously presented) The forming device according to claim 51, wherein the pair of power supply lines is disposed on one side of the die in a second direction which is orthogonal to a first direction in which the pair of electrodes is disposed such that the electrodes face each other in the first direction.
(Previously presented) The forming device according to claim 51, wherein the pair of power supply lines comprises extending portions that extend upward from a lower end side of the lower base portion to an upper end side of the lower base portion.
(Previously presented) The forming device according to claim 55, wherein the extending portions of the pair of power supply lines extend in a state of being parallel with each other.
(Previously presented) The forming device according to claim 55, wherein the extending portions of the pair of power supply lines are covered with a cover for suppressing magnetic field leakage.
(Previously presented) The forming device according to claim 57, wherein a material of the cover is from the group consisting of electromagnetic soft iron, silicon steel, permalloy, and amorphous.
(Previously presented) The forming device according to claim 57, further comprising:
a bracket configured to block a magnetic field, the bracket fixes the pair of power supply lines at a position facing the extending portions of the pair of power supply lines, on a side surface of the lower base portion.
(Previously presented) The forming device according to claim 59, wherein a material of the bracket is one selected from the group consisting of electromagnetic soft iron, silicon steel, permalloy, and amorphous.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A telephone interview was conducted on August 3, 2022 where Examiner Pressley and Supervisory Patent Examiner (SPE) Adam Eiseman spoke with Attorney of Record, Brian Dutton, regarding the claims filed in the Amendment of July 8, 2022 accompanying the R.C.E. filed on the same date.  See the Interview Summary accompanying this notice.
In view of withdrawal of the 35 U.S.C. 112(a) rejections, and amendment of Claim 41 to include all of the limitations of dependent Claims 47, 44 and 43 (see Interview Summary), the prior art of record does not appear to disclose nor teach the forming device of Claim 41 as amended in the Examiner’s Amendment above.  The prior art of record does not teach constructing the forming device such that it achieves the magnetic flux density relationship of magnetic flux density being higher in the pillar portion of the device than the magnetic flux density at the center of the lower and upper base portions during electrical heating as detailed in the claim.
The prior art reference combination of W.I.P.O. Publication No. WO 2015/194660 A1 to Ishizuka et al. (equivalent U.S. Patent Application Publication No. US 2017/0095854 A1) in view of W.I.P.O. Publication No. WO 2017/038692 A1 to Saika et al. (equivalent U.S. Patent Application Publication No. US 2018/0221933 A1) was considered in making a rejection under 35 U.S.C. 103.  However, the prior art reference combination fails to teach a forming device which is configured to achieve the magnetic flux density relationship as specified in Claim 41 when it is amended to include the limitations of dependent Claims 47, 44 and 43.  The prior art reference combination may be said to teach that a magnetic flux density will be created in the pillars and base parts of the forming press during electrical heat by the electrical heating unit.  But, the specified relationship of the densities is not taught nor disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725